Case 1:03-md-01570-GBD-SN Document 5052 Filed 09/03/19 Page 1 of 2

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street, 3rd floor
New York, New York 10007

August 30, 2019

UNREDACTED VERSION SUBMITTED UNDER SEAL
SUBJECT TO FBI PROTECTIVE ORDER

By ECF (Redacted Version) and Email (Unredacted Version)
Honorable Sarah Netburn

United States Magistrate Judge

United States Courthouse

40 Foley Square

New York, NY 10007

Re: —Inre Terrorist Attacks, 03 MDL 1570 (GBD) (SN)

 

Dear Judge Netburn:

We write respectfully to advise the Court of the status of the FBI’s production of
certain materials obtained from a foreign government, and to request additional time to
complete processing of an additional set of foreign government materials that was
recently located.

As we previously advised the Court on July 12, 2019, the FBI was advised on
July 12 ‘aa authorized the release of some materials and
information to the parties in this case, pursuant to the FBI Protective Order and subject to
certain limitations. The foreign government required additional time to review the
specific materials and information at issue before they were released, and this Court thus
extended the deadline for the FBI to complete processing of these materials to today,
August 30, 2019. The FBI made a production today of the materials authorized for
release by the foreign government.

Since July 12, the FBI has located an additional set of materials that were
obtained from and would require that government’s authorization to
release to the parties in this case. Those additional materials have been sent to the
foreign government for review, but we do not expect to receive authorization to release
them by today. Accordingly, we respectfully request an additional extension of time for
the foreign government to complete its review and for the FBI to complete processing of

 
Case 1:03-md-01570-GBD-SN Document 5052 Filed 09/03/19 Page 2 of 2

Inre Terrorist Attacks, 03 MDL 1570
Page 2

these additional materials. We cannot provide a firm date by which the foreign
government will complete its review, but we hope it will be in the near future.

We have advised the PECs of this request, and as of this writing they have not
indicated any objection. We thank the Court for its consideration of this request.

By:

Respectfully,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

/s/ Sarah S. Normand

SARAH S. NORMAND
JEANNETTE A. VARGAS
ANDREW E. KRAUSE
Assistant United States Attorneys
86 Chambers Street, 3rd Floor
New York, New York 10007

Tel. (212) 637-2709/2678/2769

 
